Title: From Benjamin Franklin to Robert R. Livingston, 4 December 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,Passy, Decr. 4. 1782.
We detain the Washington a little longer expecting an English Passport for her in a few Days; and as possibly some Vessel bound for North America may sail before her, I write this Line to inform you that the French Preliminaries with England are not yet signed, tho’ we hope they may be very soon. Of ours, I enclose a Copy. The Dutch & Spain have yet made but little Progress, and as no definitive Treaty will be signed till all are agreed, there may be Time for Congress to give us farther Instructions if they think proper. We hope the Terms we have obtained will be satisfactory, tho’ to secure our main Points we may have yielded too much in favour of the Royalists.— The Quantity of Aid to be afforded us remains undecided, I suppose something depends on the Event of the Treaty.— By the Washington you will be fully informed of every thing.
With great Regard, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
R. R. Livingston Esqr.
